     Case 2:20-cv-00578-APG-DJA Document 28 Filed 07/29/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JERMAINE HAMPTON,                                     Case No. 2:20-cv-00578-APG-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    STATE OF NEVADA, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion to Request Copy of Transcripts (ECF

13   No. 20), filed on July 14, 2020. Plaintiff is a pro se prisoner and requests transcripts from another

14   case, C-19-342159-2 from what appears to be a November 14, 2019 trial that took place in state

15   court. He does not cite any authority requiring the Court to furnish him with free copies of

16   transcripts from a state court case nor is the Court aware of any that exists. As such, it will deny

17   his request.

18          This matter is also before the Court on Plaintiff’s Motion for Alternative Dispute

19   Resolution (ECF No. 22), filed on July 16, 2020. He indicates that he is open to settlement and

20   seeks a settlement conference. Plaintiff does not indicate that he has reached out to Defendants to

21   discuss settlement or that they are willing to do so. This case has just entered the discovery phase

22   and the Court’s review of the docket does not indicate it is ripe for a court-ordered settlement

23   conference. Plaintiff may work with Defendants to informally discuss settlement. However, the

24   Court finds no grounds to warrant scheduling an early settlement conference at this point in the

25   case and will deny Plaintiff’s request.

26          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Request Copy of Transcripts

27   (ECF No. 20) is denied.

28
     Case 2:20-cv-00578-APG-DJA Document 28 Filed 07/29/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff’s Motion for Alternative Dispute Resolution

 2   (ECF No. 22) is denied.

 3          DATED: July 29, 2020.

 4
                                                    DANIEL J. ALBREGTS
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            Page 2 of 2
